internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-116040-00 date date legend taxpayer entity tax years ended cpa firm dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement and annual certification as described in sec_1_1503-2a c for the tax years ended and the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process in tax years ended and entity incurred losses that were deducted on taxpayer’s u s consolidated federal tax returns taxpayer’s tax department and taxpayer’s tax advisors cpa firm determined that the losses of entity were not dual consolidated losses under the temporary regulations and therefore taxpayer did not file the agreement and annual certification with respect to the losses of entity for tax years ended and later it was determined that these losses were dual consolidated losses and agreements and annual certifications should have been filed with respect to them sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 plr-116040-00 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election that is the subject of this ruling_request is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies the rules set forth in sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement and annual certification as described in sec_1_1503-2a c for the tax years ended and the granting of an extension of time to file the agreements and certifications for the tax years ended is not a determination that taxpayer is otherwise eligible to make the election sec_301 -1 a no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the filing of the agreements and annual certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely s allen goldstein reviewer office of the associate chief_counsel international
